Citation Nr: 1218894	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO that granted service connection and assigned a 30 percent rating for PTSD, beginning on March 4, 2005.

As the increased rating claim before the Board involves a request for higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The Veteran testified by way of a videoconference hearing before the undersigned Veterans Law Judge from the RO in May 2009.  A transcript of the hearing is of record.

In June 2009 and October 2010, the Board remanded the case to the RO for additional development of the record.  

Earlier in February 2007, the RO issued a Statement of the Case (SOC) addressing the issues on appeal, including the claims for an increased evaluations for service-connected bilateral hearing loss and tinnitus.  .

The Veteran is not shown to have filed a timely Substantive Appeal with respect to those issues.  Accordingly, they are not presently before the Board for the purpose of appellate review.  See 38 C.F.R. § 20.200; 20.204; 20.302.

Since these matters were addressed at the May 2009 hearing, they are referred to the RO for any indicated action.  

In addition, on this record, the Board refers the issue of service connection for a prostate disorder as due to Agent Orange exposure to RO for any indicated development.

The Board finds that, on this record, the issue of a total rating based on individual unemployability (TDIU) by reason on service-connected disability has reasonably been raised for appellate consideration. 

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to have productive of a disability picture that more nearly approximates that of deficiencies in most areas, such as work, school, family relations judgment, thinking and mood; total social and occupational impairment is not demonstrated.   



CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial disability evaluation of 70 percent, but not higher for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in June 2005, prior to the initial adjudication of the claim, and in August 2006, October 2009, December 2009, and October 2010.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2006 and October 2009 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The claim was readjudicated in the December 2012 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the veteran was provided additional notice for increased rating claims.   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated in 2005 and 2010 are associated with the claims folder.  There is no identified evidence that need to be addressed.  A September 2010 VA treatment record indicated that the Veteran reported that he was not undergoing individual or group therapy to treat the PTSD.  

The Veteran underwent VA examinations in 2005, 2010 and 2011 to obtain medical evidence as to the severity of the service-connected PTSD and whether he was employable.   

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Board finds that, for the period of the appeal, the service-connected PTSD is productive of a disability picture that more closely resemble the criteria for the assignment of disability rating of 70 percent.  

The evidence establishes that the service-connected PTSD does cause deficiencies in most areas (work, school, family relations, judgment, thinking or mood).  There is evidence of deficiencies in mood, family, and work.  

The Veteran underwent a VA examination in July 2005 and reported having difficulty sleeping, nightmares, flashbacks, anxiety, irritability, and alternating moods of sadness, irritability, anxiety and hopelessness.  He denied having delusions, hallucinations, thought disorder, suicidal or homicidal ideations, obessional rituals, and impaired abstract thinking.  He reported having "ups" and "downs" with his marriage, but currently his marriage was "very good."  He also no longer drank in excess.  

Upon mental status examination, the Veteran's behavior was appropriate, and his hygiene was good.  Affect and mood were abnormal; he had a flattened affect.  The examiner indicated that the Veteran did not have a thought disorder and that his judgment was sometimes poor especially when he was angry.  The diagnosis was that of chronic and severe PTSD.  He was assigned a GAF score of 45 which was indicative of serious symptoms and serious impairment in social, occupational and school functioning.   

The VA examiner stated that the Veteran was able to manage his own funds and did not have a drug or alcohol disability.  He was capable of performing activities of daily living, but struggled with both work and social relationships.  

The Veteran was afforded another VA examination in April 2010 and reported having recurrent and intrusive recollections, nightmares, psychological distress, numbing, diminished interest, irritability, anger outbursts, difficulty concentrating, hypervigilance, isolation, feelings of helplessness, and exaggerated startle response.  

The Veteran added that his PTSD symptoms occurred daily and affected his ability to perform his job responsibilities.  He had currently been employed for 46 years at a grocery store and experienced job transfers and reduced responsibility as a result of his PTSD.  

The Veteran reported being been married for 37 years, but having a strained relationship with his brother and sister.  He reduced his drinking, but continued to drink 4 to 5 drinks per day due to stress at work.  He stated that his only enjoyment was his granddaughter.  He went to work and "bunker[ed] down" at home and just existed with no social interactions or activities.  

The mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  His mood was anxious.  His thought processes and content were unremarkable.  Regarding judgment, it was noted that the Veteran understood the outcome of his behavior.  There was no inappropriate behavior or obsessive or ritualistic behavior.  

The Veteran reported having panic attacks that were episodes of severe anxiety resulting in his heart beating fast and having sweaty palms.  During these episodes, the Veteran sat in his car.  He did not have any suicidal ideation or homicidal thoughts.  

The diagnosis was that of PTSD, Major Depressive Disorder, and Anxiety Disorder (substance induced).  He was assigned a GAF score of 45.  The VA examiner noted that the Veteran had impairment in all areas of functioning despite his ability to maintain employment and his marriage.  

The VA examiner stated that the Veteran used alcohol as a strategy to avoid PTSD depressive and anxiety-related symptoms.  He stated that the Veteran's prognosis was poor and that his PTSD symptoms resulted in deficiencies in work, family relations and mood.

The Veteran was afforded another VA psychiatric examination in December 2011.  The examiner noted that the Veteran had a diagnosis of PTSD and major depressive disorder.  

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the present case, the examiner attempted to differentiate the symptoms referable to the PTSD from the identified major depressive disorder.  The examiner stated that the symptoms from the disorders overlapped.  The examiner also indicated that the major depressive was probably secondary to the PTSD.  

The VA examiner provided an assessment of the level of impairment due to the Veteran's PTSD and major depressive disorder.     

The VA examiner indicated that there was some overlap in the symptoms of PTSD and major depressive disorder and that, specifically, both disorders caused diminished interest and pleasure and sleep disturbance.  The examiner indicated that the PTSD caused re-experiencing, avoidance and arousal symptoms.  

The examiner noted that the Veteran's occupational impairment which led to his decision to retire in September 2011 appeared attributable to a combination of the PTSD and the major depressive disorder.  It was noted that the Veteran's primary occupational deficit appeared to be his inability to control his anger and interact effectively with employees and was attributable to PTSD.  

The examiner indicated that the Veteran withdrew into his office and failed to maintain the store in good condition and that this was attributable to PTSD.  The examiner opined that occupational and social impairment with reduced reliability and productivity best summarized the level of impairment due to the Veteran's PTSD and major depressive disorder.  

Regarding his social and family history, the Veteran reported that his relationship with his wife was good and described his relationship with his daughter as generally positive and supportive.    

The mental status examination revealed that the Veteran's mood was dysthymic.  There was no evidence of delusional thinking.  Judgment and insight appeared to be good.  Cognitive abilities were grossly intact.  He denied suicidal or homicidal ideation.   

The examiner stated that the service-connected PTSD contributed to the occupational deficiencies that led to his early retirement.  The examiner added that the Veteran reported having problems with anger and irritability that led to conflicts with employees and the need to spend time in his office when he should have been on the floor attending to the store.  

The examiner indicated that the PTSD symptoms also made it difficult for him to adapt to the stresses of the long commute which was required when he was transferred to a different store.  The examiner indicated that the Veteran's decision was voluntary so it was possible that the Veteran could have continued to work as a store manager, but with diminished productivity and reliability.  

The examiner indicated that the Veteran was not currently in school so educational impairment could not be assessed.  The examiner stated that the Veteran's family relations were somewhat affected by his symptoms, but he had been happily married for almost 40 years and he and his wife had been able to work through many of the challenges posed by his PTSD.  

The examiner indicated that the Veteran had moderate deficiencies in social relationships which were partly related to PTSD.  The examiner noted that the Veteran's tinnitus also made it difficult for the Veteran to participate in conversations.  The examiner stated that judgment and insight were not impaired and thought processes were normal.  The examiner stated that the PTSD contributed to the major depressive disorder which in turn had contributed to difficulty in fulfilling occupational duties and enjoying social relationships.  The examiner stated that the Veteran maintained his level of functioning through constant avoidance of stimuli that reminded him of Vietnam.  

The examiner stated that the GAF score for the service-connected PTSD was 55 and was based PTSD symptoms of moderate severity and depression of moderate severity and the difficulty the Veteran had functioning at work.  The examiner noted that, in the year prior to his retirement, he had trouble controlling his anger towards his employees, would blow up, and retreated to his office to deal with his anger.  

The examiner indicated that the Veteran's occupational impairment which led to his decision to retire in September 2011 appeared to be attributable to a combination of the PTSD and major depressive disorder.  The examiner stated that the Veteran's primary occupational deficit appeared to be his inability to control his anger and interact effectively with his employees that was attributable to the PTSD.  

The Veteran reported that, during the last two years of his employment, he was a manager at a store and, in this position, had a 90 minute commute that he could no longer deal with it.  He added that, over the last couple of years, everything seemed to bother him.  He felt that he could not function anymore.       

The evidence of record includes VA treatment records dated from June 2003 to February 2005 and dated in 2010.  In February 2005 VA treatment records, the Veteran stated that he had a few close friends, but for the most part was a loner.  He also reported enjoying sports and spending time with his daughter and her child.  He had been married for 30 years.  His drinking was a point of contention in his relationship, but overall his marriage was fine.  

The Veteran reported having sleep difficulty, avoidance of activity or discussions about Vietnam, and poor concentration (i.e., forgetful).  His judgment and memory were intact.  His affect and mood were anxious.  It was noted that the Veteran displayed severe symptoms of PTSD.  

An April 2005 VA treatment record reflected a history of alcohol abuse for about 25 years and that he would drink 4 double glasses of Bourbon at night.  He stated, in essence, that he would not be able to fall asleep without the alcohol because of intrusive thoughts about the war.  He also reported taking Gabapentin for sleep, and this had decreased his drinking.  

The Veteran denied any suicide attempts and reported working at a Stop & Shop store for over 40 years.  He had been the store manager for the past 7 years.  He had been married for 30 years and had one daughter.  

Upon examination, the Veteran was alert and well groomed.  He had good eye contact, and his thought processes were noted to be coherent.  There was no suicidal or homicidal ideation.  He was oriented times three, and his insight and judgment were intact.  Moreover, he had slight anxiety.  He was diagnosed with PTSD and assigned a GAF score of 46.

A May 2005 VA treatment record noted that the Veteran denied having suicidal ideation, but reported one incident of rage/homicidal ideation that occurred approximately 20 years earlier.  He also experienced an exaggerated startle response.  

A June 2005 VA treatment record noted no evidence of a psychotic process.   He reported having intrusive thoughts and nightmares.  He also reported more positive activities and interactions with his wife as a result of controlling his drinking.  

The Veteran denied having a history of legal or occupational problems related to his drinking.  He has frequent intrusive thoughts, difficulty sleeping, hyperarousal, increased introversion and nightmares.

In May 2009, the Veteran testified that he was receiving treatment for PTSD about once per month.  He reported taking medication to help him sleep and for depression.  He denied inpatient care or hospitalization for PTSD.  

The Veteran reported having difficulty with memory, mood swings, difficulty with motivation, avoidance of crowds, and panic attacks (once every couple of weeks).  He denied having impaired judgment, anger outbursts or suicidal or homicidal thoughts.  He also stated that he worked full-time as a store manager for a supermarket and missed work due to PTSD about 1 day per month.  

The Veteran also stated that he had been married 35 years and that his marital relationship was good.  He also had a good relationship with his daughter.  He also stated that he bowled one night per week during the winter.  (See May 2009 Hearing Transcript pp. 3-10).

A September 2010 VA treatment record indicated that the Veteran declined to have individual or PTSD group therapy.  He reported having increased stress after he was given a manager position at a new store and having a long and hectic commute and considering retiring.  He reported that his mood was generally good.  His sleep was a little more disrupted.  The GAF score was noted to be 43.  

The preponderance of the evidence establishes that the service-connected PTSD causes a level of overall impairment that more closely resembles that of serious social and occupational inadaptability with GAF scores ranging predominantly from 45 to 55.    

On review, the evidence tends to show that the service-connected psychiatric disability causes deficiencies in most areas. There is clear evidence of deficiencies in mood, family and work.  Moreover, there is some suggestion of impaired thinking.      

In addition, the Board finds that the service-connected PTSD causes impairment in social functioning that approaches that of serious disruption of his work relationships.   

Further, the service-connected PTSD is shown to be productive of some inability to establish or maintain effective relationships in a work setting.   

Accordingly, on this record, the Board finds that the service-connected PTSD is not shown to have been productive of a disability picture manifested by deficiencies in most areas to include an inability to establish and maintain effective social and work relationships.  

Thus, on this record, the service-connected PTSD warrants the assignment of a 70 percent rating.  38 C.F.R. § 4.7.  

In addition, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The December 2011 VA psychiatric examination report indicated that the PTSD caused occupational impairment which led to the Veteran's early retirement.  This suggests serious occupational impairment, but there is no evidence of total impairment.  The record shows that the Veteran has been married for almost 40 years and that his relationship with his wife and daughter was good.  

Further, findings consistent with or even approaching gross impairment in thought processes or communication, persistent delusions of hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own occupation or name are not demonstrated.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim for an increased rating of 70 percent for the service-connected PTSD.  

Additionally, on this record, a staged rating is not for application in this case.  The Board has examined the record and finds that an evaluation of 70 percent is not warranted for the service-connected PTSD for the period of the appeal.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment. 

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In summary, for the reasons expressed, the Board concludes that an initial disability evaluation of 70 percent for the service-connected PTSD is warranted.  
 


ORDER

An increased rating of 70 percent for the service-connected PTSD is granted, subject to the regulation governing the payment of VA monetary benefits.  


REMAND

The issue of a TDIU rating is reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). 

The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.

A total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."

Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether he currently is unemployable.  38 C.F.R. § 4.16(a). 

In the present case, there is competent evidence that the service-connected PTSD might have caused unemployability.  As noted, the December 2011 VA psychiatric examination report indicated that the examiner stated that the service-connected PTSD contributed to the occupational deficiencies that led to the Veteran's early retirement.  

The examiner noted that the Veteran reported having problems with anger and irritability that led to conflicts with employees and the need to spend time in his office when he should have been on the floor attending to the store.  

The examiner indicated that the PTSD symptoms also made it difficult for him to adapt to the stresses of the long commute which was required when he was transferred to a different store.  The examiner indicated that the Veteran's decision was voluntary so it is possible that the Veteran could have continued to work as a store manager but with diminished productivity and reliability.  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Board finds that the Veteran's claim for a higher rating includes  on the basis of the assignment of a TDIU rating.  The Board determines that adjudication of the TDIU claim to include on an extraschedular basis under 38 C.F.R. § 4.16(b) is essential to avoid potential prejudice to the Veteran.  

The Board notes that the RO previously referred the case to the Director of Compensation and Pension for a determination as to whether a TDIU rating was warranted on an extraschdular basis.  However, the claim for a TDIU rating has not yet been adjudicated by the RO.  

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take all indicated steps to inform the Veteran of the elements to substantiate a claim for a TDIU rating that comply with the notification requirements of VCAA and afford him a full opportunity to supplement the record as required.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.

2.  After completing the requested action, and any additional notification and/or development deemed appropriate, the RO should adjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


